Citation Nr: 0600025	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-36 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right eye disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to July 
1990.  The veteran previously had 1 year, 10 months, and 14 
days of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran perfect his appeal to the issue on the 
front page of this remand decision.  In November 2005, the 
veteran testified before the undersigned via video conference 
from the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The veteran contends that he has current right eye disability 
due to an injury he sustained during service.  Specifically, 
he asserts that he was playing softball during service and 
was hit in his right eye socket area, between the nose and 
the cheek which resulted in a fracture of the eyeball socket 
and a nasal injury.  The veteran maintains that he has lost 
his ability to focus due to this injury and he contends that 
he has not been afforded a VA examination to ascertain the 
true nature of his current disability.  

A review of the service medical records shows that in March 
1974, the veteran suffered a laceration wound to the right 
eye.  He was given 2 stitches.  In June 1989, it was noted 
that the veteran broke his nose about one month ago while 
playing softball and had suffered a fracture of the nasal 
bone.  

VA medical records dated in 1999 and 2002 document refractive 
error.  There was no mention of the history of the inservice 
injury.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In light of the foregoing and in compliance with the Veterans 
Claims Assistance Act (VCAA), the veteran should be afforded 
a VA examination to determine if the veteran currently has 
any residuals of the inservice injury where he suffered a 
nasal fracture.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  The examiner should specifically opine if there 
is current right eye disability which is attributable thereto 
or to his March 1974 right eye laceration.  

In addition, the Board finds that the veteran's first period 
of service, prior to April 1975, should be verified.  It 
appears, as noted above, that there are service medical 
records of record from this period of service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Verify with the appropriate service 
department the veteran's first period of 
service, prior to April 1975, and ensure all 
service medical records from this period of 
service are associated with the claims file  

2.  Schedule the veteran for a VA eye 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner specifically opine if 
the veteran has a current right eye 
disability which is attributable to his March 
1974 right eye laceration or any other event 
in service.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J.A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


